Title: To Thomas Jefferson from Charles Simms, 2 June 1807
From: Simms, Charles
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexandria June 2nd. 1807
                        
                        The Schooner Regulator Capt. Bowie with Four Boxes of Wine for you has Just arrived at this Port, the
                            Schooner will proceed to George Town tomorrow evening or the next morning, I have therefore thought it safest to let the
                            Wine remain on board.
                        The Capt. promises to take care that it shall not be moved untill he arrives at George Town and that he
                            will give you the earliest information of his arrival there 
                  I have the Honor to be most respectfully Sir Yr. obed.
                            Servt.
                        
                            Ch Simms
                            
                        
                    